DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 06/28/2022, Applicant, on 10/04/2022, amended Claims 21, 26-30,34 and 38; Claim 2. Claims 22-25 and 31-33, 35-37 39 and 40 are as previously presented but deemed amended, since they depend from amended independent Claims 21, 28 and 34. 
Claims 21-40 are pending in this application and have been rejected below.

Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 08/15/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior Claim Objection withdrawn in light of Applicant's amendments.

6.	 The prior 35 USC §101 rejection of Claims maintained despite Applicant's amendments and arguments.  

7.	The prior 35 USC §103 rejection of Claims withdrawn, and new 35 USC §103 rejection added in light of Applicant's amendments and arguments.  



Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claim 28 recites identifying, based at least in part on a first one or more attributes associated with one or more reviewers or a second one or more attributes associated with at least one document of a set of documents, the one or more reviewers for the set of documents, the one or more reviewers being users of a document management and collaboration system; providing, for selection by a first user, one or more identities associated with the one or more reviewers; receiving, from the first user, a selection of at least one identity of a  reviewer from the one or more reviewers, the reviewer being selected to review the set of documents; and making the set of documents available to the reviewer for review, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because identifying a reviewer for selection to review documents is a business process for mitigating risk. Claims 21 and 34 recite a similar abstract idea.
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as A non-transitory computer-readable storage medium comprising executable instructions, one or more processors of a computer system, A system, comprising: one or more processors; and memory including computer-executable instructions, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 8 and paragraphs 20 and 61-68 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 22-27, 29-33 and 35-40 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 22-27, 29-33 and 35-40 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 8 and paragraphs 20 and 61-68 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

11.	Claims 21-25, 28-30, and 32-40 rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US Patent Publication 20080040355 A1 - hereinafter Martinez) ) in view of Picault et al. (US Patent Publication 20110167066 A1 - hereinafter Picault).

12.	As per Claim 21, Martinez teaches: 
A non-transitory computer-readable storage medium comprising executable instructions that, upon execution by one or more processors of a computer system, cause the computer system [MARTINEZ reads on: Abstract, "A mechanism for routing content, e.g., an electronic document, an invention disclosure, etc., to a person or group of persons, e.g., a reviewer/review team, for review and evaluation of the electronic document. This mechanism involves receiving the content and analyzing the content to generate identifiers of subject matter of the content. Subject matter categories are then determined to be associated with the content based on the analysis. The mechanism then retrieves profiles for people that are authorized to review and evaluate content. These profiles include identifiers of categories of knowledge that indicate areas of knowledge held by an associated person. A person is then selected based on the subject matter categories and categories of knowledge. The content may then be routed to a client computing device associated with the selected person or group or persons."; Fig. 1, system 100; Fig. 2, system 200; Fig. 3, system 300; para 42, "An operating system runs on processor 302 and is used to coordinate and provide control of various components within data processing system 300 in FIG. 3. The operating system may be a commercially available operating system, such as Windows XP, which is available from Microsoft Corporation. An object oriented programming system such as Java may run in conjunction with the operating system and provide calls to the operating system from Java programs or applications executing on data processing system 300. "Java" is a trademark of Sun Microsystems, Inc. Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor 302."] to at least: ...
... provide, for selection by a user, one or more identities associated with the one or more reviewers; receive, from the user, a selection of an identity of a reviewer from the one or more reviewers, the reviewer being selected to review the set of documents [MARTINEZ reads on: Fig. 4, Fig. 8, INVENTION DISCLOSURE SYSTEM 400, INVENTION DISCLOSURE ROUTING ENGINE 435, DISTRIBUTED REVIEWER INFORMATION 470, AVAILABILITY AND SCHEDULE 475; Fig. 6, disclosure routing mechanism; para 49, "As shown in FIG. 4, the invention disclosure submission and routing system of the exemplary embodiment includes an invention disclosure system 400 through which an inventor may submit an invention disclosure and have the invention disclosure categorized for routing to an appropriate reviewer, set of reviewers, or review team."; para 56, "These categories may then be associated with the invention disclosure or may be provided to the creator of the invention disclosure via the invention disclosure authoring tool 430. If presented to the creator of the invention disclosure, the categories may be presented via a graphical user interface that permits the creator of the invention disclosure to select, from the ranked listing of most relevant categories, those categories that the creator wishes to classify the invention disclosure in. Thereafter, the selected categories may be associated with the invention disclosure and stored in the existing invention disclosure database 415. The category information and other necessary information for identifying the invention disclosure may then be provided to the invention disclosure routing engine 435."; para 57, "The methodology employed by the invention disclosure categorizer 420 in extracting information from the invention disclosure to generate invention disclosure metadata, selecting categories from the technology/business categories taxonomy 405, and matching of the invention disclosure to existing invention disclosures, and ranking of the categories selected for an invention disclosure are all performed in accordance with the policies and rules stored in the categorization policies and rules database 425."; para 58, "The invention disclosure routing engine 435 receives invention disclosure information including the selected categories for the invention disclosure from the invention disclosure system 400. The invention disclosure routing engine 435, operating under the policies and rules stored in the routing policies and rules database 440, uses the categorization of the invention disclosure to select a review team/reviewers that are to receive the invention disclosure. The selection of a review team/reviewers involves retrieving information about the review team/reviewers from a centralized reviewer database 450. This reviewer database 450 may include information about review teams and/or individual reviewers for use in matching the review teams/reviewers with invention disclosures that have technology and business subject matter coverage that overlaps the review team/reviewers' areas of expertise."; para 59, "In addition, the reviewer database 450 may store expertise profiles 455 for each review team/reviewer. These expertise profiles 455 may identify the categories of technology/business that the reviewer is considered to have sufficient knowledge in so that the reviewer is eligible to review invention disclosures in these categories of technology/business."; para 63, "The categories selected to be associated with the invention disclosure using the invention disclosure system 400 are used by the invention disclosure routing engine 435, under application of the policies and rules 440, to select a review team or predetermined number of reviewers from the centralized reviewer database 450 to review the invention disclosure to make decisions as to whether the invention described in the invention disclosure is of patentable significance and/or meets a business goal of the business organization. The invention disclosure routing engine 435 uses the categories and their rankings to select reviewers from the reviewer database 450 whose expertise profiles 455 indicate that they have expertise in the particular categories associated with the invention disclosure. The resulting list of reviewers may then be ranked based on their relative level of expertise and the ranking of the categories associated with the invention disclosure."; para 64, "Once a ranked list of reviewers having expertise in the technology/business categories associated with the invention disclosure is generated, a predetermined number of the highest ranked reviewers are selected from the list. Availability and scheduling information 475 for the selected reviewers is then obtained from the distributed reviewer information 470."; para 66, "Those reviewers 445 that are selected and whose schedules indicate that they are able to perform the review of the invention disclosure are then sent notifications of their assignment to review the invention disclosure. These notifications may include links to the invention disclosure information stored in the existing invention disclosure database 415."; para 67, "If the reviewer rejects the review of the invention disclosure, the invention disclosure routing engine 435 selects an alternative reviewer from the list of reviewers to assign to review the invention disclosure."; para 76, "FIG. 6 is an exemplary diagram illustrating a manner by which an invention disclosure routing mechanism may be used to determine a review team or set of reviewers to which an invention disclosure should be routed in accordance with one exemplary embodiment of the present invention."; para 79, "In the depicted example, based on this selection process, reviewer 2 and reviewer 3 are selected to be part of the review team 660."; para 84, "Similarly, this alternative embodiment includes a reviewer participation monitoring system 820 that monitors the routing performed by the invention disclosure routing engine. The reviewer participation monitoring system 820 monitors how often a reviewer is selected to review an invention disclosure and either accepts, rejects, or delegates the review task to another reviewer."]; and make the set of documents available to the reviewer to review [MARTINEZ reads on: Fig. 10, SELECT REVIEWERS THAT ARE HIGHLY RANKED AND ARE AVAILABLE 1050, SUBMIT INVENTION DISCLOSURE TO SELECTED REVIEWERS 1095; para 17, as above - The content may then be routed to a client computing device associated with the selected person, e.g., a notification may be sent with a link to the content is make the set of documents available to the selected at least one reviewer; para 35, as above; para 58, "The invention disclosure routing engine 435, operating under the policies and rules stored in the routing policies and rules database 440, uses the categorization of the invention disclosure to select a review team/reviewers that are to receive the invention disclosure."].
Martinez does not explicitly teach, but Picault teaches: 
... identify, based at least in part on a first one or more attributes associated with one or more reviewers or a second one or more attributes associated with at least one document of a set of documents, the one or more reviewers for the set of documents, the one or more reviewers being users of a document management and collaboration system [PICAULT reads on: Fig. 1, review management system; para 10, "The review data may be associated with content item characteristics and stored as a function of content item characteristics. Alternatively or additionally, the review data may be stored with a link to specific content items."; para 25, "It will be appreciated that the content item characteristic need not be a single parameter but rather may be a combined content characteristic indicative of a plurality of parameters and/or characteristics of the content item. Thus, the content item characteristic may be a data set characterising the content item, e.g. by data describing keywords, the genre, the length etc. Equivalently, it will be appreciated that the content characteristic may be a plurality of content characteristics."; para 44, "The review server 101 furthermore comprises a review controller 217 that is operable to control the transmission of content items to review devices 105 and to receive review data back from the review devices 105."; para 45, "The review controller 217 is coupled to the receive controller 203 and the network interface 201 and receives the content item from the receive controller 203 and transmits it to one or more reviewing devices via the network interface 201."; para 72, "In some embodiments, the review controller 217 may furthermore be arranged to assist in the identification of suitable reviewers for a given content item. Thus, in some embodiments, the content item may be sent to all content units 103, 105 in order to allow everybody to provide review feedback (this may e.g. be suitable for social network upload applications based on peer reviews). However, in the specific example, a specific group of reviewers are selected and the content item is only forwarded to reviewing devices 105 associated with reviewers of that group."; para 75, "Thus, in the system, each reviewer is represented by a reviewer identity and a reviewer identity profile. A reviewer identity profile describes the characteristics of a reviewer, such as which areas/topics he is specifically suited to review."; para 79, "For a given content item, the review controller 217 may then proceed to select one or more suitable reviewer identities by evaluating the content item characteristics and the reviewer identity profiles. When a suitable reviewer identity profile has been found, the review controller 217 retrieves the address of the reviewing device 105 that is associated with the corresponding reviewer identity and proceeds to transmit the content item to that address."]; ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez to incorporate the teachings of Picault in the same field of endeavor of reviewing information to include identify, based at least in part on a first one or more attributes associated with one or more reviewers or a second one or more attributes associated with at least one document of a set of documents, the one or more reviewers for the set of documents, the one or more reviewers being users of a document management and collaboration system. The motivation for doing this would have been to improve the document review of Martinez by efficiently identifying reviewers. See Picault, paragraph 6, "Hence, an improved content item review management system would be advantageous and in particular a system allowing increased flexibility, facilitated operation, reduced complexity, compatibility with existing user processes and procedures, efficient review management and/or improved performance would be advantageous.".

13.	As per Claim 22, Martinez in view of Picault teaches: 
The non-transitory computer-readable storage medium of claim 21 [as above], 
Martinez does not explicitly teach, but Picault further teaches: 
wherein the second one or more attributes include an identity of a user that uploaded the document or viewed the document [PICAULT reads on: para 72, "However, in the specific example, a specific group of reviewers are selected and the content item is only forwarded to reviewing devices 105 associated with reviewers of that group."; para 73, "Specifically, each review item received may be associated with a reviewer identity. This may e.g. be included explicitly in the received review data (e.g. manually entered by a reviewer) or may simply correspond to the address of the reviewing device from which the review item is received (i.e. it may be assumed that a reviewer always uses the same reviewing device and that there is only one reviewer for each reviewing device 105)."; para 74, "The review controller 217 may then proceed to generate a reviewer identity profile for each reviewer identity. The reviewer identity profile is determined in response to the content item characteristics and/or the received review data for the content items for which the specific reviewer identity has provided review items." - the specific reviewer identity has provided review items is wherein the second one or more attributes include an identity of a user that .. viewed the document].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the further teachings of Picault in the same field of endeavor of reviewing information to include wherein the second one or more attributes include an identity of a user that uploaded the document or viewed the document. The motivation for doing this would have been to improve the document review of Martinez in view of Picault by efficiently identifying reviewers. 

14.	As per Claim 23, Martinez in view of Picault teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the instructions that cause the computer system to identify one or more reviewers further include instructions that cause the computer system [as above, Claim 21] to 
Martinez further teaches: 
balance the identification of the one or more reviewers using a scheduling algorithm [MARTINEZ reads on: Fig. 4, Fig. 8, DISTRIBUTED REVIEWER INFORMATION 470, AVAILABILITY AND SCHEDULE 475; para 63, "The categories selected to be associated with the invention disclosure using the invention disclosure system 400 are used by the invention disclosure routing engine 435, under application of the policies and rules 440, to select a review team or predetermined number of reviewers from the centralized reviewer database 450 to review the invention disclosure to make decisions as to whether the invention described in the invention disclosure is of patentable significance and/or meets a business goal of the business organization. The invention disclosure routing engine 435 uses the categories and their rankings to select reviewers from the reviewer database 450 whose expertise profiles 455 indicate that they have expertise in the particular categories associated with the invention disclosure. The resulting list of reviewers may then be ranked based on their relative level of expertise and the ranking of the categories associated with the invention disclosure. Thus, reviewers that have expertise in the highest ranked category associated with the invention disclosure may appear first in the list in order of level of expertise, while reviewers with expertise in lower ranked categories may appear further down in the list of reviewers."; para 64, "Once a ranked list of reviewers having expertise in the technology/business categories associated with the invention disclosure is generated, a predetermined number of the highest ranked reviewers are selected from the list. Availability and scheduling information 475 for the selected reviewers is then obtained from the distributed reviewer information 470. This information may be distributed across a plurality of computing systems and may be part of each reviewer's own client computing device, for example. .. Thus, for example, if an organization indicates that a review meeting for an invention disclosures is to be scheduled within a month of the submission of the invention disclosure, then the invention disclosure routing engine 435 may check the availability and scheduling information for the reviewers to make sure that they have sufficient available time within the next two months to review the invention disclosure and schedule the review meeting." - routing engine 435 is using a scheduling algorithm].

15.	As per Claim 24, Martinez in view of Picault teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the first one or more attributes [as above, Claim 21] include:
Martinez does not explicitly teach, but Picault further teaches: 
an outstanding number of documents awaiting review by a reviewer of the one or more reviewers [PICAULT reads on: para 83, "In addition, the selection of reviewers can take into account additional criteria, such as work load of best matching reviewers, .."], a rate at which a review is completed by the reviewer, or an average time taken to complete the review.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the further teachings of Picault in the same field of endeavor of reviewing information to include an outstanding number of documents awaiting review by a reviewer of the one or more reviewers. The motivation for doing this would have been to improve the document review of Martinez in view of Picault by efficiently identifying reviewers. 

16.	As per Claim 25, Martinez in view of Picault teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein identifying the one or more reviewers for the set of documents [as above, Claim 21] is 
Martinez further teaches: 
triggered based at least in part on the at least one document of the set of documents being uploaded or viewed [MARTINEZ reads on: Fig. 9, RECEIVE INVENTION DISCLOSURE 910, PROVIDE INVENTION DISCLOSURE INFORMATION AND SELECTED CATEGORIES TO ROUTING ENGINE 970; Fig. 10, RECEIVE INVENTION DISCLOSURE INFORMATION AND CATEGORIES 1010, IDENTIFY LIST OF REVIEWERS HAVING ONE OR MORE OF THE CATEGORIES AS AN AREA OF EXPERTISE 1020; para 88, "As shown in FIG. 9, the operation starts by receiving an invention disclosure from an inventor/creator client computing device (step 910)."; para 91, "As shown in FIG. 10, the operation starts by receiving invention disclosure and category information from an invention disclosure system (step 1010). A list of reviewers/review teams having expertise in the categories associated with the invention disclosure are then identified from the reviewer database (step 1020)."].

17.	As per Claim 28, Martinez teaches: 
A computer-implemented method [MARTINEZ reads on: Abstract, para 42, as above, Claim 21] comprising:
The remainder of the claim rejected under the same rationale as Claim 21 above.

18.	As per Claim 29, Martinez in view of Picault teaches: 
The computer-implemented method of claim 28, wherein the first one or more attributes [as above, Claim 28] include 
Martinez further teaches: 
being a member of an organization to which the at least one document belongs [MARTINEZ reads on: para 6, " Review teams are currently formed around physical and/or organizational constructs, such as a research laboratory and/or line of business, e.g., software, services, etc. These same constructs come into play when a new invention disclosure is routed for evaluation. That is, invention disclosures are often routed to review teams based on physical and/or organizational constructs rather than the expertise of the particular review team."; para 7, "For example, an International Business Machines (IBM) Global Services employee may submit a disclosure related to an advance in microchip technology. If the routing is performed based on organizational constructs, that invention disclosure would end up in an IBM Global Services review team which may lack the necessary expertise for a thorough evaluation."; para 8, "An additional problem occurs when similar invention disclosures are submitted by different inventors and are routed to different review teams because of the use of physical location or organizational affiliations."].

19.	As per Claim 30, Martinez in view of Picault teaches:
The computer-implemented method of claim 28, wherein the second one or more attributes [as above, Claim 28] include 
Martinez further teaches: 
an identity of a second user that provided the at least one document [MARTINEZ reads on: para 14, "In the event that more than one review team and/or reviewer has the expertise necessary to perform a fair evaluation of the invention disclosure, the mechanism of the present invention favors the review team and/or reviewer based on a relevance of the review team or reviewer to the inventors identified in the invention disclosure in terms of organization and/or physical location." - the inventors identified in the invention disclosure is an identity of a second user that provided the at least on[e] document].

20.	As per Claim 32, Martinez in view of Picault teaches:
The computer-implemented method of claim 28 [as above], further comprising:
Martinez further teaches: 
determining to recommend a third user as a reviewer for the at least one document based at least in part on a recommendation algorithm [MARTINEZ reads on: Fig. 4, INVENTION ROUTING DISCLOSURE ENGINE 435, DISTRIBUTED REVIEWER INFORMATION 470, AVAILABILITY AND SCHEDULE 475, REVIEW TEAM, REVIEWER N 445, AGREE TO REVIEW, DELEGATE, REJECT; Fig. 6, INVENTION ROUTING DISCLOSURE ENGINE 620, REVIEW TEAM 660, REVIEWER 3 650; para 65, "If a reviewer's availability and schedule indicate that they are not able to review the invention disclosure, then a next reviewer from the list of reviewers is selected and the process is repeated until a requisite number of reviewers is obtained."; para 66, "Those reviewers 445 that are selected and whose schedules indicate that they are able to perform the review of the invention disclosure are then sent notifications of their assignment to review the invention disclosure. These notifications may include links to the invention disclosure information stored in the existing invention disclosure database 415."; para 67, "If the reviewer rejects the review of the invention disclosure, the invention disclosure routing engine 435 selects an alternative reviewer from the list of reviewers to assign to review the invention disclosure. If the reviewer delegates the review of the invention disclosure, the identification of the person to which the review task is delegated is checked against the reviewer database 450 to determine if the person is an authorized reviewer of invention disclosures. If the person is not an authorized reviewer, then an alternative reviewer is selected from the list of reviewers. If the person is an authorized reviewer, then the above notification process is repeated with the person to which the review task is delegated."; para 76, "FIG. 6 is an exemplary diagram illustrating a manner by which an invention disclosure routing mechanism may be used to determine a review team or set of reviewers to which an invention disclosure should be routed in accordance with one exemplary embodiment of the present invention."; para 77, "In addition, the invention disclosure routing engine 610 retrieves reviewer profiles 630, 640 and 650 from the reviewer database. Each profile includes a reviewer identifier 632, 642, 652, identifiers 634, 644, 654 of the technology/business categories in which the reviewer has expertise, and a level of expertise 636, 646, 656 for each technology/business category. It is assumed for purposes of this explanation that each of the reviewer's availability and scheduling information indicates that they are available to review the invention disclosure 620."]; and
making the at least one document available to the reviewer [MARTINEZ reads on: para 94, "Once all of the reviewers accept the review task, the invention disclosures are submitted to the reviewers for their review (step 1095)."].

21.	As per Claim 33, Martinez in view of Picault teaches:
The computer-implemented method of claim 28 [as above], further comprising:
Martinez further teaches: 
determining to recommend a third user as a reviewer for the at least one document based at least in part on a scheduling algorithm for the one or more reviewers [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; Fig. 9, PROVIDE INVENTION DISCLOSURE INFORMATION AND SELECTED CATEGORIES TO ROUTING ENGINE 970; Fig. 10, CHECK AVAILABILITY AND SCHEDULE INFORMATION FOR REVIEWERS 1040; para 64, "Thus, for example, if an organization indicates that a review meeting for an invention disclosures is to be scheduled within a month of the submission of the invention disclosure, then the invention disclosure routing engine 435 may check the availability and scheduling information for the reviewers to make sure that they have sufficient available time within the next two months to review the invention disclosure and schedule the review meeting."], and
making the at least one document available to the reviewer [MARTINEZ reads on: para 94, as above, Claim 32].

22.	As per Claim 34, Martinez teaches: 
A system, comprising:
one or more processors; and memory including computer-executable instructions that, upon execution by the one or more processors, cause the system [MARTINEZ reads on: Abstract, para 42, as above, Claim 21; Fig. 1, STORAGE 106; Fig. 2, PROCESSOR 202, 204, MEMORY CONTROLLER/CACHE 208, LOCAL MEMORY 209; Fig. 3, PROCESSOR 302, MAIN MEMORY 304, MEMORY 324; para 86, "These computer program instructions may be provided to a processor or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the processor or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory or storage medium that can direct a processor or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory or storage medium produce an article of manufacture .."] to at least:
The remainder of the claim rejected under the same rationale as Claim 21 above.

23.	As per Claim 35, Martinez in view of Picault teaches:
The system of claim 34, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to provide the identity further include instructions that further cause the system to provide the identity [as above, Claim 34] 
Martinez further teaches: 
based at least in part on a recommendation made by the document management and collaboration system [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, "As mentioned above, the present invention provides a system and method for routing content, such as electronic documents, invention disclosures, and the like, to persons, such as reviewers or review teams, based on an expertise matching mechanism that favors reviewers/review teams that are experienced in the general knowledge area, e.g., technology and/or business area, covered by the subject matter of the content."].

24.	As per Claim 36, Martinez in view of Picault teaches:
The system of claim 34, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to provide the identity further include instructions that further cause the system [as above, Claim 34] to 
Martinez further teaches: 
provide, to the user, a recommendation of a reviewer of the plurality of reviewers to review the document [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, as above, Claim 35].

25.	As per Claim 37, Martinez in view of Picault teaches:
The system of claim 36, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to provide the identity further include instructions that further cause the system [as above, Claim 36] to, 
Martinez further teaches: 
as a result of receiving confirmation by the user to the recommendation, grant permission to review the document [MARTINEZ reads on: para 66, "Those reviewers 445 that are selected and whose schedules indicate that they are able to perform the review of the invention disclosure are then sent notifications of their assignment to review the invention disclosure. These notifications may include links to the invention disclosure information stored in the existing invention disclosure database 415."; para 94, "Once all of the reviewers accept the review task, the invention disclosures are submitted to the reviewers for their review (step 1095)."].

26.	As per Claim 38, Martinez in view of Picault teaches:
The system of claim 34, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to identity a plurality of reviewers for a document further include instructions that further cause the system [as above, Claim 34] to 
Martinez further teaches: 
determine the attribute associated with the plurality of reviewers [MARTINEZ reads on: para 12, "Having categorized the invention disclosure, these categories are used to identify reviewers/review teams that have the necessary knowledge to provide a fair and accurate evaluation of the invention disclosure. Reviewer profiles are retrieved that indicate the areas of expertise of the various reviewers. For example, similar categories to those used to categorize the invention disclosure may be used to indicate the technology/business areas of expertise of the reviewers. This similarity in categories makes it possible to match reviewers having the same categories of expertise with invention disclosures that are categorized into the categories of expertise of the reviewer. In this way, reviewers may be matched up with invention disclosures."]
Martinez does not explicitly teach, but Picault teaches: 
based at least in part on an indication received by a service utilized by a reviewer of the plurality of reviewers [PICAULT reads on: para 4, "For example, social network sites that allow users to upload content that may be accessed by other users tend to rely heavily on peer user reviews to manage, promote, reject, grade etc. user uploaded content."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the further teachings of Picault in the same field of endeavor of reviewing information to include (determine the attribute associated with the plurality of reviewers) based at least in part on an indication received by a service utilized by a reviewer of the plurality of reviewers. The motivation for doing this would have been to improve the document review of Martinez in view of Picault by efficiently identifying reviewers. 

27.	As per Claim 39, Martinez in view of Picault teaches:
The system of claim 38, wherein the document management and collaboration system further causes the system [as above, Claim 38] to
Martinez does not explicitly teach, but Picault further teaches: 
recommend a reviewer of the plurality of reviewers based at least in part on a relationship between the user and a reviewer of the plurality of reviewers [PICAULT reads on: para 84, "In some scenarios, the review server 101 may also track user identities and generate a user identity profile.", para 85, "In some embodiments, the review server 101 may then be arranged to evaluate the user identity profiles and to generate a reviewer identity corresponding to the user identity if the user identity profile for the user meets a given criterion. For example, if more than a given number of content items have been submitted and been approved, the user may automatically be registered as a potential reviewer. Thus, if a content item submission criterion is met for a given user identity, that user identity may also be registered as a reviewer identity. Thus, an active user may automatically be allowed to become a reviewer."]
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the further teachings of Picault in the same field of endeavor of reviewing information to include recommend a reviewer of the plurality of reviewers based at least in part on a relationship between the user and a reviewer of the plurality of reviewers. The motivation for doing this would have been to improve the document review of Martinez in view of Picault by efficiently identifying reviewers. 

28.	As per Claim 40, Martinez in view of Picault teaches:
The system of claim 34, wherein the document management and collaboration system further causes the system [as above, Claim 34] to
Martinez further teaches: 
recommend a reviewer of the plurality of reviewers [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, as above, Claim 35] based at least in part on a relationship between content of the document and content of other documents accessed by a reviewer of the plurality of reviewers [MARTINEZ reads on: para 12, "Having categorized the invention disclosure, these categories are used to identify reviewers/review teams that have the necessary knowledge to provide a fair and accurate evaluation of the invention disclosure. Reviewer profiles are retrieved that indicate the areas of expertise of the various reviewers. For example, similar categories to those used to categorize the invention disclosure may be used to indicate the technology/business areas of expertise of the reviewers. This similarity in categories makes it possible to match reviewers having the same categories of expertise with invention disclosures that are categorized into the categories of expertise of the reviewer. In this way, reviewers may be matched up with invention disclosures."; para 17, "The method, system and computer program product then retrieves profiles for one or more people that are authorized to review and evaluate content. These profiles include identifiers of categories of knowledge of the one or more people such that the categories of knowledge indicate areas of knowledge held by the associated person, e.g., areas of expertise of the individual person. The present invention then selects a person, from the one or more people, to review and evaluate the content based on the one or more subject matter categories and categories of knowledge of the one or more people."].

29.	Claims 26, 27 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Picault in further view of Thomas et al. (US Patent Number 7945600 B1 - hereinafter Thomas).

30.	As per Claim 26, Martinez in view of Picault teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the first one or more attributes [as above, Claim 21] is 
Martinez in view of Picault does not explicitly teach, but Thomas teaches: 
a weighted distribution of characters appearing in a content of one or more documents uploaded or accessed by a reviewer of the one or more reviewers [THOMAS reads on: Abstract, "Techniques for organizing a corpus of electronic documents. The electronic documents are organized in a manner that facilitates review of the documents. The documents are organized into a concept-based hierarchical collection of folders based upon contents of the documents."; Col, 3,lines 56-57, "This enables reviewers of the documents to proceed sequentially through related documents."; Col. 9, lines 17-30 "Various conditions may be specified for keyword matching. For example, a user may specify that the keyword matching is to be case sensitive or case insensitive. A user may also specify whether the matching for a keyword is to use stemming or not. Stemming is a process by which the root stem of a word is extracted, e.g., the words "runs", "running", and "runner" all have the same stem "run". Matching with stemming means that each word in the document is first stemmed and the matching is done with the stem of the input keyword. Weights may be associated with the filter keywords and the electronic document matching criterion may be set up to ensure that the sum of the weights of all matching keywords, weighted by the number of occurrences of the individual keywords, exceeds a specified user-configurable threshold." - keywords are characters; Col. 10, line 54 - Col. 11, line 24 "Document similarity is a statistical measure of the distance between two documents. As previously indicated, a vector (or other summary representation) may be generated for each electronic document representing a summary of the contents of the electronic document including a summary of word occurrences in the electronic document. Each word in this high-dimensional space of words for the electronic documents may be assigned an importance that is directly proportional to the word's frequency in the set of electronic documents that are selected for organization and inversely proportional to the fraction of documents in which it occurs. The summary representations for the documents may then be used to determine the degree or level of similarity (or similarity metric) between the documents. Various techniques may be used to determine the similarity metrics including techniques known to those skilled in the art. According to an embodiment of the present invention, two electronic documents may be considered "close" or related when the document degree of similarity (or the similarity metric) between the documents is within some acceptable user-configurable threshold or limit. For example, in one embodiment, documents may be considered "close" when the distributions of words in the two documents are similar, with the proviso that the similarities in the distribution of more important words have a higher weight. .. For example, in one embodiment, documents may be considered "close" when the distributions of words in the two documents are similar, with the proviso that the similarities in the distribution of more important words have a higher weight. This notion of document similarity identifies documents discussing the related subject matter and common concepts. For example, for the subject or concept of sales forecasts, two documents about sales forecasts would be deemed "close" to each other if there were a large overlap in the distribution of words in the documents." - words are characters].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the teachings of Thomas in the same field of endeavor of reviewing information to include a weighted distribution of characters appearing in a content of one or more documents uploaded or accessed by a reviewer of the one or more reviewers. The motivation for doing this would have been to improve the information review of Martinez in view of Picault by efficiently classifying documents. See Thomas, Col. 1, lines 31-40, "The widespread use of computers has led to an explosion in the amount of electronic textual data being created. .. The existence of such large corpora of textual data has accentuated the need for automated techniques for the rapid analysis, organization, review, and mining of these corpora.".

31.	As per Claim 27, Martinez in view of Picault teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the instructions that cause the computer system to make the set of documents available to the selected at least one reviewer further include instructions that cause the computer system [as above, Claim 21] to
Martinez in view of Picault does not explicitly teach, but Thomas teaches: 
enable the selected at least one reviewer to view, annotate or comment on the set of documents [THOMAS reads on: Col. 5, lines 40-49 "The user interfaces may also enable user 110 to perform various actions on the folders or on the documents contained in the folders. These actions may include for example, tagging the documents (or folders), displaying contents of the documents, assigning the documents to reviewers, annotating documents, printing the documents, and the like. According to an embodiment of the present invention, the user interface also enables the user to identify documents that are duplicates of or near duplicates of a particular document or other related documents."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the teachings of Thomas in the same field of endeavor of reviewing information to include enable the selected at least one reviewer to view, annotate or comment on the set of documents. The motivation for doing this would have been to improve the information review of Martinez in view of Picault by efficiently reviewing documents.

32.	As per Claim 31, Martinez in view of Picault teaches: 
The computer-implemented method of claim 28, wherein the first one or more attributes [as above, Claim 28] include 
Martinez in view of Picault does not explicitly teach, but Thomas teaches: 
a number of documents awaiting review by a reviewer of the one or more reviewers [THOMAS reads on: Col. 1, lines 41-51 "Due to the large number of electronic documents that may be available, the review and analysis of these documents is a very daunting task. This is especially evident in the legal area. For example, traditional ways of conducting legal discovery have been overwhelmed by the sheer volume of discoverable information that is available in electronic form. Law firms and their clients are under increasing pressure to efficiently review documents to identify documents to be produced for large litigation cases as well as to analyze complex document sets that have been produced to identify and extract critical fact patterns pertinent to the litigation."; Col. 3, lines 48-57 "According to an embodiment of the present invention, techniques are provided for assigning a number to each electronic document in the plurality of electronic documents by traversing the hierarchical collection of folders and based upon a set of rules, such that when the plurality of electronic documents are sorted based upon the assigned numbers to generate a sorted list of electronic documents, related electronic documents occur consecutively in the sorted list of electronic documents. This enables reviewers of the documents to proceed sequentially through related documents."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Picault to incorporate the teachings of Thomas in the same field of endeavor of reviewing information to include (wherein the first one or more attributes include) a number of documents awaiting review by a reviewer of the one or more reviewers. The motivation for doing this would have been to improve the information review of Martinez in view of Picault by efficiently reviewing documents.
---

Response to Arguments

33.	Applicant's arguments filed 10/04/2022 have been fully considered, but they are found not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

34.	Applicant argues (at pp. 8-9) that "claim 28 here is directed to a specific improvement in document management and collaboration utilizing documents attributes and user attributes, identifying reviewers of the documents, facilitating collaboration between users and reviewers, and providing access to reviewers of specific document collections", and is not directed to a judicial exception, by analogy with Enfish.
Examiner respectfully disagrees. The fact pattern in the instant claims is different to that in Enfish, not analogous as argued. As explained at paragraph 9 above in this Office Action, Claim 28 is directed to a judicial exception (an abstract idea of identifying reviewers for selection to review documents) falling under the grouping of Certain Methods of Organizing Human Activity) at step 2A, Prong One of the analysis under the 2019 PEG. 

35.	Applicant argues (at pp. 9-10) that "claim 28 amounts to significantly more that an ineligible judicial exception", because it presents an inventive concept through "unconventional steps solving existing problems in document management and collaboration", by analogy with BASCOM, at step 2B of the analysis under the 2019 PEG.
Examiner respectfully disagrees. Firstly, the fact pattern in the instant claims is different to that in BASCOM, not analogous as argued. Secondly, as explained at paragraph 9 above in this Office Action, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements, individually or in combination, do not recite anything that is beyond conventional and routine use of computers.
Furthermore, novelty does not necessarily equate with patent-eligibility, as pointed out by the Court in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15 (Fed. Cir. 2014) (“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity. ... We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."

36.	The remainder of Applicants arguments pertaining to the 35 U.S.C. 103 rejection are moot in light of the new combination of references used to reject the amended claims, incorporating Picault.



Conclusion

37.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

38.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

39.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Corrie et al. (US Patent Publication 20020120538 A1) describes a system and method for reviewing grant applications.
Clark et al. (US Patent Publication 20150106378 A1) describes a method for categorizing legal agreements and documents.

40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623